Citation Nr: 1756704	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-07 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for ischemic heart disease status post myocardial infarction, stenting, and coronary artery bypass graft (CABG) X4, prior to December 9, 2016 and in excess of 60 percent thereafter.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel





INTRODUCTION

The Veteran had active service in the Army from August 1967 to May 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that granted service connection for ischemic heart disease status post myocardial infarction and stenting, and assigned a 30 percent rating effective August 31, 2010.  A December 2013 rating decision increased the rating to 100 percent from October 10, 2011, following coronary bypass surgery and continued the 30 percent rating from February 1, 2012.  A March 2017 rating decision assigned a 60 percent rating, effective December 9, 2016.

In September 2016, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  Prior to December 9, 2016, the Veteran's cardiac disability was manifested by cardiac hypertrophy and a workload estimated to be greater than 5 METs, but not greater than 7 METs resulting in fatigue for the Veteran without dyspnea, angina, or dizziness.

2.  From December 9, 2016 to the present, the Veteran's cardiac disability was manifested by cardiac hypertrophy and a workload estimated to be greater than 3 METs, but not greater than 5 METs resulting in dyspnea, fatigue, and angina for the Veteran, without dizziness.


CONCLUSION OF LAW

The criteria for a disability in excess of 30 percent prior to December 9,  2016, and in excess of 60 percent thereafter for ischemic heart disease status post myocardial infarction, stenting, and CABG X4, prior to December 9, 2016 and in excess of 60 percent thereafter have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.100, 4.104, Diagnostic Codes 7005, 7017 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all available pertinent treatment records, to include available VA and private treatment records have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. Moreover, the Veteran has been provided appropriate VA examinations.  

Accordingly, the Board will address the merits of the claim.

II. Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Each disability must be considered from the point of view of the Veteran working or seeking work.  See 38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).

The Veteran's ischemic heart disease, status post-CABG is rated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7017 for coronary bypass surgery.  Prior to October 10, 2011, the disability was rated under Diagnostic Code 7005 for atherosclerotic heart disease.  Except for the rating assigned for the first three months post-CABG, the rating criteria are the same for both diagnostic codes. 

A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

 A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or for left ventricular dysfunction with an ejection fraction of less than 30 percent. 

38 C.F.R. § 4.104, Diagnostic Codes 7005, 7017.

Note 2 explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R.
 §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.
III. Analysis

The Veteran was afforded two VA examinations to assess the current severity of his cardiac disability, one in January 2011 and one in December 2016.  He also receives treatment at a private facility.

At a January 2011 VA examination, the examiner recorded interview-based METS from 5 to 7 causing fatigue.  An echocardiogram was performed, revealing an LVEF of 55 to 60 percent.  The left ventricle was noted to be normal in size with mild hypertrophy of the base of the septum, but without wall motion abnormalities.  There was no congestive heart failure.  

An October 2016 echocardiogram revealed left and right atrial enlargement, right ventricular enlargement, concentric left ventricular hypertrophy, Grade I diastolic dysfunction. Right ventricular systolic pressures were evaluated at "upper limits of normal, and LVEF fraction was reported as "normal."

In December 2016, the Veteran exhibited intermittent cardiac arrhythmia occurring every few weeks for approximately 30 minutes.  The examiner noted a systolic ejection murmur.  Interview-based METS revealed dyspnea, fatigue, and angina with a METS level between 3 and 5.  There was no congestive heart failure or heart valve condition, but the examiner found arrhythmia in the form of atrial and ventricular premature contractions.  

The examiner observed that the Veteran has diastolic dysfunction which reduces exercise tolerance due to reduced cardiac output and also interferes with left ventricular filling.  Thus, the examiner indicated that ejection fraction is not a useful measure of cardiac function in the presence of diastolic dysfunction and stated that "normal ejection heart failure" is a well-recognized entity in medicine.  The examiner also observed that the METS noted in treatment records in reports of treadmill testing were suspiciously similar-(10.1 METS in 2011, 2013, and 2014)-despite differences in protocols and exercise times, and the examiner stated that the results may not accurately represent the results of the testing.  

Based on the above, the Board determines that ratings in excess of the 30 percent prior to December 9, 2016 and in excess of 60 percent thereafter are not warranted for the Veteran's cardiac disability.  The 30 percent rating contemplates the Veteran's cardiac hypertrophy and fatigue resulting from a workload of between 5 and 7 METS.  A rating in excess of requires that a workload of less than 5 METS cause dyspnea, fatigue, angina, dizziness, or syncope or that the Veteran's cardiac disability result in a LVEF of 50 percent or less.  The Veteran's LVEF at the January 2011 VA examination was in the normal range at 55 to 60 percent, and while the December 2016 VA examiner indicated that a normal LVEF could occur in the presence of a more severe cardiac disability, none of the Veteran's other symptoms suggest that such a disability exists.  Therefore, the Board concludes that a rating in excess of 30 percent is not warranted for the Veteran's cardiac disability, prior to December 9, 2016.

With regard to the 60 percent rating from December 9, 2016 to the present, the Board determines that such a rating is not warranted.  A higher rating is assigned for chronic congestive heart failure, a workload of 3 METS or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or an LVEF of less than 30 percent.  Cardiac testing at the December 2016 VA examination resulted in dyspnea, fatigue, and angina with a workload of greater than 3 METS, and the Veteran does not experience congestive heart failure.  As with the prior period, the Board notes that the Veteran's normal LVEF is not necessarily indicative of a less severe disability, but again, his other signs and symptoms of disability do not suggest a disability more severe than that contemplated by the 60 percent rating.  Therefore, a rating in excess of 60 percent is not warranted for the Veteran's cardiac disability from December 9, 2016 to the present.  

Thus, the Board concludes that a preponderance of the evidence is against an initial rating in excess of 30 percent for ischemic heart disease status post myocardial infarction, stenting, and CABG X4, prior to December 9, 2016 and in excess of 60 percent thereafter.  The claim is, therefore, denied.


IV. Extra-schedular Consideration and Total Disability Due to Individual Unemployability (TDIU)

The Board has considered the impact of the Veteran's cardiac disability on his employment.  In a January 2013 statement, the Veteran stated that "[i]t won't be very long until I can no longer work and support my family."  The December 2016 VA examiner noted that the Veteran's cardiac disability would preclude physically demanding occupational activities, but the examiner did not note that the Veteran was at that time not working, and the Veteran has also not claimed that he is no longer working due to service-connected disability.  Consequently, further consideration of entitlement to TDIU is not necessary as the issue is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Moreover, the Board has considered whether the claim should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) (2017).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and symptomatology of the claimant's disability with the established criteria provided in the rating schedule. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating under the schedule is adequate, and it is not necessary to refer the case for extra-schedular consideration.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, manifestations of the Veteran's cardiac disability are contemplated by the criteria in the rating schedule, and the record.  Therefore, referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) is not warranted.








ORDER

Entitlement to an initial rating in excess of 30 percent for ischemic heart disease status post myocardial infarction, stenting, and CABG X4 prior to December 9, 2016 and in excess of 60 percent thereafter is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


